JAMES D. CHAMBERS,                           )
                                             )
                    Appellant,               )
                                             ) No. SD37036
      vs.                                    )
                                             ) Filed: November 23, 2021
TREASURER OF MISSOURI AS                     )
CUSTODIAN OF THE                             )
SECOND INJURY FUND,                          )
                                             )
                    Respondent.              )

    APPEAL FROM THE LABOR AND INDUSTRIAL RELATIONS COMMISSION

AFFIRMED

      James Chambers pursued permanent total disability benefits from the Second

Injury Fund while working nine-hour days, seven days a week for five and a half months

of the year. Chambers claims the Commission erred in concluding he is employable in

the open labor market and that he is not permanently and totally disabled. We affirm.

                                        Background

      After Chambers stopped attending high school, he worked as a physical laborer

and later as a commercial truck and bus driver. During this time he had two surgeries on

his spine and ongoing back pain, for which he was prescribed medication. In 2009, the

administrative law judge (“ALJ”) approved stipulations for compromise settlement
entered by Chambers, his then-employer, and the Second Injury Fund (“Fund”) for

permanent partial disability of the body as a whole. In January 2008, Chambers was

released to work without restrictions but with a recommendation that he pursue

sedentary work rather than manual labor.

       In 2009, when he was about 40 years old, Chambers began working part-time,

seasonally, for a company that operates a campground and provides river float trips

(hereinafter the “campground and river outfitter”).        His duties included shuttling

customers upriver by bus and lifting and carrying canoes. Three years later, Chambers

began working full-time for this company as a campground manager for five and a half

months of the year. He worked nine-hour days, seven days a week. His duties included

occasional shuttling and lifting as before, plus supervision of employees, operation of a

tractor and a backhoe, and repair of electrical boxes low to the ground.

       During the off-season, Chambers drew unemployment benefits. Each year in the

spring he was rehired and resumed full-time work.

       In addition to his work for the campground and river outfitter, Chambers also

worked as a school bus driver from 2012 until 2014, then as a maintenance person for the

City of Galena (“City”) from 2014 until 2016. His maintenance duties included activities

such as lawnmowing, weed-eating, patching roads, salting roads in the winter, installing

road signs, and installing and replacing utility meters.

       In November 2015, Chambers was working for the City when the truck he was

driving lurched and rolled into a ditch, coming to rest on its top. Chambers strained

muscles in his neck and upper back. Medication was prescribed to ease his pain.

Chambers participated in several sessions of physical therapy.



                                             2
       In April 2016, Chambers told his treating physician that physical therapy was not

helping and he was in constant pain, which was aggravated by activity. The doctor noted

a discrepancy between Chambers’ subjective pain complaints and surveillance video

showing him driving, bending, shoveling, and lifting a barrel into the back of a truck

without difficulty.      Chambers was found to have achieved maximum medical

improvement and was cleared to work subject to a 40-pound lifting restriction due to his

previous back surgery.

       Chambers filed a claim for workers’ compensation benefits. He entered into a

stipulation for compromise settlement with the City and pursued a claim against the Fund

for permanent total disability benefits.

       At the administrative hearing in February 2020, Chambers affirmed that even after

the 2015 accident he had continued to work for the City and he had continued to work for

five-and-a-half months of each year with the campground and river outfitter. He expected

to work full-time for the campground and river outfitter again from mid-April through

September of 2020. A vocational expert testified Chambers was gainfully employed in

the open labor market and that he would be able to compete for and perform sedentary

or light-level work even with a 40-pound lifting restriction.

       The ALJ found Chambers was not permanently and totally disabled. His work after

the 2015 accident was regular and, at times, more than full-time. Although he received

accommodations at his job with the campground and river outfitter, that employer made

it clear that Chambers’ employment was a job, not a favor. The ALJ found no Fund

liability because Chambers was not permanently and totally disabled and there is no

provision for payment of permanent partial disability under § 287.220 RSMo (2016) for



                                             3
cases arising after January 1, 2014. A majority of the Commission affirmed and adopted

the ALJ’s award of no compensation.

                                   Legal Principles

      We review all final decisions, findings, and orders of the Commission to determine

whether they are supported by competent and substantial evidence upon the whole

record. Annayeva v. SAB of TSD of City of St. Louis, 597 S.W.3d 196, 198 (Mo.

banc 2020). When the Commission adopts the findings of the ALJ, as here, we review

those findings as if originally made by the Commission. Id. at 198 n.2. In the absence of

fraud, we defer to the Commission’s findings of fact, witness credibility determinations,

and weighing of conflicting evidence. Id. at 198.

      The Fund was created by statute in 1943. Treasurer of State-Custodian of

Second Injury Fund v. Witte, 414 S.W.3d 455, 460 (Mo. banc 2013) (superseded by

subsequent statutory amendments in other respects). “The purpose of the fund is ‘to

encourage the employment of individuals who are already disabled from a preexisting

injury, regardless of the type or cause of that injury.’”     Id. (quoting Pierson v.

Treasurer of State, 126 S.W.3d 386, 389–90 (Mo. banc 2004)). “Any disability

attributable to the combination of the work injury with preexisting disabilities is

compensated, if at all, by the fund.” Id. (citing § 287.220.1 RSMo Cum. Supp. (2012)).

“In summary, ‘the Second Injury Fund compensates workers who are permanently and

totally disabled by a combination of past disabilities and a primary work injury.’”

Atchison v. Missouri State Treasurer, 603 S.W.3d 719, 722 (Mo.App. 2020)

(quoting Payne v. Treasurer of State, Custodian of Second Injury Fund, 417

S.W.3d 834, 847 (Mo.App. 2014)).



                                           4
         “The term ‘total disability’ . . . shall mean inability to return to any employment

and not merely mean inability to return to the employment in which the employee was

engaged at the time of the accident.”          Section 287.020.6 RSMo (2000).          “‘The

determination of whether a claimant is permanently and totally disabled is based upon

the claimant’s ability to compete in the open labor market.’” Atchison, 603 S.W.3d at

724 (quoting Lewis v. Treasurer of State, 435 S.W.3d 144, 159 (Mo.App. 2014));

Brashers v. Treasurer of State as Custodian of Second Injury Fund, 442

S.W.3d 152, 155 (Mo.App. 2014)). “‘The primary determination is whether an employer

can reasonably be expected to hire the employee, given his or her present physical

condition, and reasonably expect that employee to successfully perform the work.’” Id.

(quoting Lewis, 435 S.W.3d at 159). The extent of a claimant’s disability is a fact issue

within the special province of the Commission. Jefferson City Country Club v.

Pace, 500 S.W.3d 305, 323 (Mo.App. 2016).

         “[Chambers], as the workers’ compensation claimant, bears the burden of proof to

show that [his] injury was compensable in workers’ compensation.” Johme v. St.

John’s Mercy Healthcare, 366 S.W.3d 504, 509 (Mo. banc 2012). “[Chambers’]

overall burden of proof is made up of two separate burdens, the burden of persuasion and

the burden of production.” Annayeva, 597 S.W.3d at 200 n.8. The Commission is free

to believe or disbelieve any evidence, and it is irrelevant that there is evidence supportive

of a contrary finding. Guinn v. Treasurer of State, 600 S.W.3d 874, 881 (Mo.App.

2020).     Thus, to satisfy the burden of persuasion, Chambers had to convince the

Commission to view the facts in a way that favored him. Annayeva, 597 S.W.3d at 200

n.8.



                                              5
      A claim is not presumed to be valid even if a claimant satisfies the burden of

production. Guinn, 600 S.W.3d at 879-80. The Fund has no burden of production or

persuasion it must satisfy to defeat the claim. Id. Because of the parties’ differing

burdens, “[o]nly factual findings that are necessary to make an award for the employee

must be supported by competent and substantial evidence on the whole record.”

Annayeva, 597 S.W.3d at 200 n.8. The net result of these legal principles is that “a

section 287.495.1(4) challenge that the denial of a claim is erroneous because it is not

supported by competent and substantial evidence on the whole record makes no logical

sense.” Guinn, 600 S.W.3d at 880.

                                      Discussion

      As an initial matter, we observe that two of Chambers’ three points relied on are

§ 287.495.1(4) RSMo challenges to sufficiency of the evidence supporting findings on

which he bore the burdens of production and persuasion. Even if we assume, without

deciding, that he satisfied the burden of production, he did not ultimately persuade the

Commission he was totally and permanently disabled.           As in Guinn, Appellant’s

287.495.1(4) challenges asserting that the denial of his claim is erroneous because it is

not supported by competent and substantial evidence on the whole record “make no

logical sense” and, for this reason alone, should be denied without any further discussion.

Id.

       Even if his points were cognizable on appeal, none of the three is meritorious. He

first faults the Commission for considering his employment by the campground and river

outfitter to be gainful or reasonable employment, citing Molder v. Missouri State

Treasurer, 342 S.W.3d 406, 407 (Mo.App. 2011). In Molder, our Western District

applied a legal principle that Chambers would have us ignore:          affirmance of and

                                            6
deference to the Commission’s findings on permanent total disability even though the

evidence may have supported a different result. In this case, the Commission expressly

considered and rejected the application of Molder because Chambers’ work for the

campground and river outfitter was regular rather than irregular, full-time rather than

part-time or sporadic, and involved a variety of physical and supervisory duties the

employer expected to be performed as opposed to highly-accommodated light duties

secured through an employer’s benevolence.

       Chambers next contends the Fund’s vocational expert, whom the Commission

found to be more credible than Chambers’ vocational expert, based his opinion on work

restrictions that did not consider all of Chambers’ prior injuries. “[T]he question of

whether a claimant is totally and permanently disabled is not exclusively a medical

question and the Commission need not rely exclusively on the testimony of medical

experts; rather, it may consider all the evidence and the reasonable inferences drawn from

that evidence.” Pace, 500 S.W.3d at 322 (internal punctuation omitted). In this case the

parties presented conflicting medical and vocational evidence. The Commission can, and

did, consider the expert medical opinions along with other relevant evidence to arrive at

its conclusion as to the extent of Chambers’ disability.

       Chambers also argues he is not able to compete on the open labor market in that

the Commission found he must lie down periodically throughout the work day, yet “the

only credible vocational evidence on the record was that if Chambers must lie down

during the workday, then Chambers would not be able to compete on the open labor

market.” These findings are not necessarily contradictory or mutually exclusive. The

Commission could and did find Chambers has to lie down periodically, but it also found,

based on credible evidence, that Chambers exceeded the work restrictions imposed by his

                                             7
medical expert, that he exaggerated the degree of physical complaints from his last injury,

that he had been employed full-time at times after the 2015 accident, and that he had

represented he was ready, willing, and able to work when applying for unemployment

benefits during off-season unemployment. All of these factors were considered and

weighed in the Commission’s ultimate conclusion that Chambers was employable.

       It was Chambers’ burden to prove he was permanently and totally disabled due to

inability to compete in the open labor market. He did not satisfy this burden. There was

abundant evidence Chambers was able to compete in the open labor market, e.g., the

campground and river outfitter rehired Chambers to work full-time in each of the four

years after the 2015 accident and Chambers expected he would be rehired to that same

position again in 2020. We deny his points relied on and affirm the Commission’s award

of no compensation.


JACK A. L. GOODMAN, J. – OPINION AUTHOR

WILLIAM W. FRANCIS, JR., P.J. – CONCURS

JEFFERY W. BATES, J. – CONCURS




                                            8